UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 24 June 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 24 June 2011 BOARD APPOINTMENT AT AIB Allied Irish Banks, p.l.c. ("AIB") [NYSE: AIB] announces the appointment of Mr. Bernard Byrne as Executive Director with immediate effect. Mr. Byrne (43) joined AIB in May 2010 as Chief Financial Officer. He was appointed Director of Personal & Business Banking in May 2011. He began his career as a Chartered Accountant with PricewaterhouseCoopers (PwC) in 1988 and joined ESB International as Commercial Director in 1994. In 1998 he took up the post of Finance Director with IWP International Plc before moving to ESB in 2004 where he held the post of Group Finance and Commercial Director until he left to join AIB -Ends- For further information please contact: Alan Kelly Catherine Burke Director of Corporate Affairs & Marketing Head of Corporate Relations and Communications AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6413894 Disclosures required by the Listing Rules of the Irish Stock Exchange Enterprise Securities Market: List of Past and Present Directorships Present Horizon Education Limited Past ESB 1927 Properties Limited ESB Commercial Properties Limited ESB Networks Limited ESB Novus Modus Limited Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 24 June 2011 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
